Citation Nr: 1206789	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-27 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected pulmonary coccidiodomycosis.  


REPRESENTATION

Veteran represented by:	Jane I. Farley, Esq.


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, issued in August 2009 by the RO. 

During the course of his appeal, the Veteran requested a hearing with the Board.  In July 2011 the RO notified the Veteran and his representative that he was scheduled for a hearing in August 2011.  His representative contacted the RO to reschedule the hearing, which was then set to take place in December 2011; however, the Veteran failed to report for the hearing or request a postponement.  Thus, without a response from the Veteran, the hearing request must be deemed to have been withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Notably, until recently, the New York State Division of Veterans' Affairs served as the Veteran's appointed representative.  However, during the pendency of his appeal, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in August 2011, and appointed the accredited private attorney, listed hereinabove, as his representative.  

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a cardiac disorder, claimed as secondary to service-connected pulmonary coccidiodomycosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

In addition, to the extent that the Veteran is not found to have filed a timely Substantive Appeal as to the claim for compensation benefits for left eye blindness under the provisions of 38 U.S.C.A.§ 1151, this matter is referred to the attention of his private attorney for further response.      

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to hypertension since service; nor is he found to be competent to render an opinion of more than limited probative value in linking the development of the claimed hypertension to his service-connected pulmonary coccidiodomycosis.  

2.  The Veteran is not shown to have manifested complaints or findings referable to hypertension in service or until many years thereafter.  

3.  The currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran's period of active service or otherwise to have been caused or aggravated by the service-connected pulmonary coccidiodomycosis.  


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b)  was furnished to the Veteran in April 2009, which also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded a VA examination to address the nature and etiology of his claimed hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Certain conditions, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Standard of Review 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis 

The Veteran contends that he has current diagnosis of hypertension that he believes is secondary to service-connected pulmonary coccidiodomycosis.  

By way of background, the RO granted service connection for pulmonary coccidiodomycosis in an April 1965 rating decision, issued in May 1965 and assigned a noncompensable rating from March 1965.  

The Veteran has been denied entitlement to a compensable evaluation for this disability by the RO on multiple occasions over the years, including most recently in the July 2009 rating decision, based on findings that his lung disability is inactive.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim.  

Initially, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the VA and private treatment records, dated from 2002, show treatment with Atenolol for the current diagnosis of hypertension.  

However, the Veteran may not avail himself of the presumptive provision of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, in order to establish service connection for a chronic disease, as the record fails to show and he has at no time indicated that his hypertension manifested to a compensable degree within one year of discharge from active duty.    

Notably, the service treatment records are negative for any findings of or treatment for hypertension.  

The service treatment records do show that the Veteran was hospitalized in June and July of 1956 after he developed a severe left anterior chest pain.  A Grade II blowing systolic murmur was heard at the lower left parasternal line.  EKG's performed during this period were considered to be borderline normal, and the Veteran was noted to febrile for the first week of hospitalization and then ran a low grade fever.  It was noted that rheumatic fever had once been considered to be a probable diagnosis, but all of his symptoms were noted to be explained on the basis of coccidiomycosis.  The diagnosis at discharge was that of coccidiomycosis, pulmonary.  

At the time of his service discharge examination in November 1956, the Veteran's heart was reported to be within normal limits.  It was noted that he had "[p]ulmanary (sic) osteo arthropathy, exhaustive workup did not reveal etiology, NS."  His sitting blood pressure was noted to be 116/72.  On the accompanying Report of Medical History, the Veteran denied having or having had high or low blood pressure.  

In March and April 1965, the Veteran was hospitalized for an unrelated condition.  Other diagnoses reported at that time included those of pulmonary coccidiomycosis, pulmonary, inactive and rheumatic heart disease, inactive.   

In conjunction with the current appeal, the Veteran underwent miscellaneous respiratory diseases and hypertension examinations in May 2009 by the same VA examiner.  

During the respiratory diseases examination, a review of chest X-ray studies reported impressions of no acute pulmonary pathology seen, and no acute infiltrate.  His pulmonary function testing results from 1997 revealed impressions of no obstructive dysfunction at the time of study, mildly decreased volumes might be effort related.  

The pulmonary function test results from 2009 reported an impression of mild obstructive airway dysfunction.  The Veteran was diagnosed with coccidiodomycosis in service-no residuals.  The examiner opined that it is not at least as likely as not that the service-connected coccidiomycosis condition aggravated/increased the disability manifestations/symptoms of the claimed hypertension.  

The VA examiner based this opinion on observations that coccidiodomycosis was an infection caused by the dimorphic fungi of the genus coccidioides (C. immiis and C. posadasii) which resolved without residuals in an immunocompetent host, and concluded that hypertension was most likely due to other causes.  

During the recent hypertension examination, the VA examiner noted the date of onset for the Veteran's hypertension was 2003 when the Veteran was found to have elevated pressure.  The examiner observed that the Veteran's heart size was larger than normal based on electrocardiogram results.  

The Veteran was diagnosed with hypertension.  The examiner opined that it was not at least as likely as not that the claimed hypertension was the direct result of the service-connected coccidiodomycosis, nor was it at least as likely as not that the service-connected coccidiodomycosis aggravated/increased the disability manifestations/symptoms of the hypertension due to coughing.  The examiner based the opinions on observations that the Veteran had no residuals of coccidiodomycosis and that hypertension was not caused by coughing or coccidiodomycosis.  

The Board finds that the May 2009 VA examiner's opinions constitute probative and dispositive evidence on the current medical condition question.  In this regard, the examiner based these opinions on both current examinations of the Veteran and review of the documented medical history and findings and supported by a rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Further, the findings are generally supported by the medical evidence of record, to include the service treatment records that were negative for findings of hypertension in service, as well as the VA and private treatment records that showed that the Veteran was not treated for hypertension until decades after service.  This is strong evidence against a finding of any continuity of symptomatology and against the claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As discussed, secondary service connection may also be granted where the evidence shows that a chronic disability has been aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds the May 2009 VA examination opinions adequately address the Veteran's claim that his service-connected disability aggravated his hypertension, and that the examiner's rationale that there is no active lung disability is a sufficient explanation for why the hypertension cannot be caused or aggravated by the service-connected disability.  

Overall, the only evidence of record supporting the Veteran's claim of service connection are his own lay statements and descriptions of his symptomatology.  

As noted, when addressing the competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence.  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

Although the Veteran is deemed competent to describe overt physical manifestations of his hypertension, to include dizziness and difficulty breathing, as these particular symptoms are capable of lay observation, he is not shown to possess any training or expertise that would make him competent to comment meaningfully as to the nature and likely etiology of this disorder.  

To the extent that Veteran asserts that there is a nexus or relationship between his service-connected pulmonary coccidiodomycosis and the subsequent development of hypertension, these lay statements do not relate to observable symptoms or other matters that be observed and described competently by a lay person.  

Rather, they reflect the Veteran's own, and in this case unsupported, opinion that a medical relationship between the two conditions exists.  The Veteran is not competent to make such statements concerning etiology.  Grottveit, 5 Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  

Moreover, the Veteran has submitted on medical evidence to support his lay assertions that the currently diagnosed hypertension is the manifestation of underlying heart pathology that had its clinical onset during service.  While it is suggested that he experienced symptoms of rheumatic fever in service and had inactive rheumatic heart disease in 1965, the evidence as a whole does not serve to establish that currently suffers from heart disease.  

Rather, they reflect the Veteran's own, and in this case unsupported, opinion that a medical relationship between the two conditions exists.  The Veteran is not competent to make such statements concerning etiology.  Grottveit, 5 Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  

Hence, on this record, any lay opinion that he has presented as to his hypertension are clearly outweighed by the medical opinion rendered in connection with the VA hypertension and respiratory diseases examinations and was based upon a review of the entire record and supported by a sound medical rationale.  

Accordingly, the preponderance of the evidence is against the claim of service connection for hypertension; hence, it must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for hypertension, to include as secondary to the service-connected pulmonary coccidiodomycosis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


